DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 23rd, 2021 is acknowledged.
Applicant's election with traverse of Subspecies A2 in the reply filed on September is acknowledged. The traversal is on the ground(s) that Subspecies A2 is completely included by generic Subspecies A1 shown in Figures 2 and 3. This is not found persuasive because the embodiment shown in Figure 4 includes more elements and is more specific, i.e. the template body include flexible body (210) having a channel (212) that receives a sensor (220), wherein the generic subspecies is only disclosed as having a flexible template body without a sensor. Therefore, Subspecies A2 is clearly distinct from Subspecies A1 that would require a different field or search.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23rd, 2021.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 1 recites the device comprising at least one device coupled to the template body and claim 2 recites that the at least one device is a sensor. Claim 9 recites that the at least one sensor is coupled to the template body, which appears to be a duplication of the limitations of claims 1 and 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmond (U.S. Publication 2016/0175013).
	Redmond discloses a device (see Figures 1-11) comprising a plastically-deformable rod-shaped template body (70; page 4 paragraph 49) and at least one sensor (62) coupled to the template body. The template body includes a first terminal end surface, a second terminal end surface spaced from the first terminal end surface, wherein the template body is configured to bend at one or more ending locations between the terminal ends such that the template body changes from a first configuration defining a first path to a second configuration defining a second path different from the first path, i.e. the template body is bent from straight to curved, that closely resembles the curvature of an anatomical body, i.e. the curvature of a spine, and wherein the at least one sensor is coupled to the template body between the terminal ends. The at least one sensor is configured to output at least one sensor signal, such as curvature of the template body (page 4 paragraph 46 states memory 52 receives input from the sensor 62 and produces a real-time display of the date on a display showing the curvature of the template body), by a transmitter coupled to the template body/sensor (the sensor must be connected to some form of transmitter in order to send a signal to the memory), wherein the at least one sensor is configured to communicate the at least one sensor signal to a computing device (50; Figure 2 shows memory 52 of computer 50, which receives the sensor signal from sensor 62).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond (U.S. Publication 2016/0175013) in view of Evans (U.S. Publication 2006/0047283).
	Redmond discloses the invention as discussed above comprising a template body and at least one sensor coupled to the template body that is configured to produce and send sensor signals to a computer via a transmitter, and even though the examiner believes the sensor/transmitter would inherently be couple to some form of power supply in order to function Redmond is silent regarding how the sensor/transmitter coupled to the template are powered. Redmond discloses the invention as claimed except for the device further comprising a power supply coupled to the template body. Evens teaches a device comprising a template body, i.e. an implant body, and at least one sensor and RF transmitter coupled to the template body (page 3 paragraphs 38-39), wherein the device further comprises a power supply coupled to the at least one sensor and RF transmitter in order to provide power to the at least one sensor and RF transmitter (page 3 paragraph 38). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Redmond further comprising a power supply coupled to the template body in view of Evans in order to power the at least one sensor and transmitter. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775